RESUBMIT HLD-010                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-2956
                                     ___________

                             IN RE: STEVEN DINEEN,
                                                  Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
                United States District Court for the District of Delaware
            (Related to Del. Crim. No. 08-cr-00098 and Civ. No. 09-cv-951)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 20, 2012

       Before: McKEE, Chief Judge and ALDISERT and GARTH, Circuit Judges

                            (Opinion filed: October 2, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Steven Dineen filed this pro se mandamus petition requesting that we direct the

District Court to act on his pending § 2255 motion. Subsequent to that filing, however,

the District Court issued an order dismissing the § 2255 motion. Dineen’s request for a

writ of mandamus is, therefore, moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d

690, 698–99 (3d Cir. 1996) (“If developments occur during the course of adjudication
                                            1
that . . . prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”); see also In re Austrian, German Holocaust Litigation, 250 F.3d

156, 162-63 (2d Cir. 2001) (mandamus petition requesting that the court of appeals

compel district court action generally may be dismissed as moot upon the district court’s

entry of a final order).

       Accordingly, we will dismiss this petition for writ of mandamus.




                                              2